


Exhibit 10.1




INDEPENDENT CONTRACTOR AGREEMENT




This Independent Contractor Agreement (the “Agreement”) is effective as of
October 27, 2014 (the “Effective Date”) by and between Brian J. Kozel, CPA
(“Kozel”) and Advanced Cannabis Solutions, Inc. (“ACS”), pursuant to which Kozel
is being engaged to serve as ACS’ Vice President – Finance/Chief Financial
Officer (Principal Financial Officer).




RECITALS




WHEREAS: Kozel is currently providing services to ACS as Vice President –
Finance/Chief Financial Officer;




WHEREAS: ACS desires to retain the services of Kozel in his capacities as Vice
President – Finance/Chief Financial Officer, and Kozel desires to provide such
services to ACS, subject to the terms and conditions contained herein.




NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:




1. Kozel’s Position and Duties; Term.




A.

Kozel is hereby engaged by ACS as an independent contractor to serve as the
Chief Financial Officer of ACS, with a title of Vice President – Finance/CFO.
Kozel’s services and responsibilities (the “Services”) shall be commensurate
with the customary services and responsibilities of a chief financial officer
for a publicly listed company engaged in providing financial services similar to
the business operations of ACS and its subsidiaries. Without derogating from the
foregoing, Kozel will work at the request of ACS as and when requested by ACS.




B.

Subject to the immediately following sentence, the term of this Agreement (the
“Term”) shall commence on the Effective Date and continue for six (6) months
thereafter, subject to the automatic renewal of the Term for an additional one
year period, unless written notice of non-renewal is issued by either party, at
least thirty (30) days prior to the six (6) month anniversary of the Effective
Date. Notwithstanding the foregoing, Kozel shall serve at the pleasure of the
Board of Directors of ACS (the “Board”) and the Governance, Compensation and
Nominating Committee (the “Committee”), and Kozel’s engagement hereunder shall
be terminable at any time following approval of such termination by the Board
and/or the Committee.




2. Independent Contractor Relationship.




A.

The relationship between ACS and Kozel shall be that of independent contracting
parties and shall not be deemed to be any other relationship, including, without
limitation, that of principal and agent. Nothing herein shall be construed to
create the relationship of employer and employee between ACS and Kozel. Kozel
shall exercise his own independent judgment as to the method and manner of
performance of the Services hereunder. ACS does not seek, and shall not expect,
any control over Kozel’s performance of the Services; provided, however, Kozel
shall conform to such policies and procedures established by ACS and to such
customary standards which are necessary to satisfy applicable statutes, rules or
regulations governing the provision of such Services.  ACS shall not be
obligated to provide any employee-related benefit to Kozel, including, but not
limited to, Workers Compensation insurance, unemployment insurance, disability
insurance, health or accident insurance, nor will ACS make any contributions for
Social Security, or withholding taxes on behalf of Kozel.  Kozel acknowledges
that ACS will not provide any benefits or participation in any benefit plan
applicable to an employer-employee relationship.  Kozel shall be solely
responsible for the payment of all applicable governmental taxes, including
federal, state and local taxes, and Social Security contributions.




B.

Kozel is free to devote whatever time he chooses to any other business in which
he may choose to engage, provided he complies with all applicable regulatory
rules. Kozel may determine his own hours of work and may perform the Services in
any manner or sequence he determines, subject, however, to such restrictions as
may exist in order to comply with the policies of ACS or to satisfy the
requirements or standards of the statutes, rules or regulations governing the
Services.




C.

Kozel has not received any training from ACS, and ACS will not provide any
training to Kozel.




D.

Kozel shall not have the authority to hire, direct and pay other persons in
connection with the Services without the prior written consent of ACS.  Any
person so employed by Kozel shall be the employee of Kozel and shall not be the
employee or agent of ACS.




--------------------------------------------------------------------------------




3. Compliance With Statutes, Rules And Regulations.




As part of the proper performance of the Services, at all times during the Term,
Kozel shall comply with all applicable statutes, regulations, rules and written
statements of policy promulgated and administered by the Securities and Exchange
Commission and any state or municipal governmental or regulatory agency; and the
rules of any national securities exchange or association in which ACS is or may
become a member.




4. Compensation.




A.

Kozel shall be paid at the rate of $130 per hour for each hour worked by Kozel
in connection with the Services, limited to a maximum of $800 per day, unless
any additional hourly charges for a particular day have been approved in advance
by ACS. Kozel shall perform the Services at such times and as requested by ACS.
 If Kozel or ACS become aware of an event or circumstances that could reasonably
be expected to cause a material change in such estimate, such party must
immediately notify the other party of such event or circumstances.




B.

In addition to the hourly compensation referred to in Section 4(A) above, ACS
will reimburse Kozel for reasonable out-of-pocket expenses incurred by Kozel in
connection with the performance of the Services, including: (i) mileage at the
rate of fifty (50) cents per mile for any driving that may be required in
connection with Kozel’s performance of the Services; (ii) tolls; (iii) supplies;
and (iv) other reasonable expenses incurred by Kozel in connection with the
performance of the Services.




C.

Kozel will submit a detailed bill to ACS for all time worked and expenses
incurred during each two (2) week period, together with receipts or
documentation of expenses, during the Term, and ACS will pay each such proper
bill within five (5) business days of its receipt.




5. Indemnification.    Kozel shall be entitled to the same indemnification
rights from ACS under the bylaws of ACS as are applicable to all other officers
of ACS.




6. Confidentiality.   Each of the parties to this Agreement agrees to maintain
in strict confidence the terms of this Agreement. Kozel acknowledges and agrees
that during the Term, he will have access to “Confidential Information”
concerning ACS, its affiliates, and their clients and employees, and that such
Confidential Information constitutes a valuable and unique asset of ACS.  For
purposes of this Agreement, Confidential Information includes, but is not
limited to, proprietary information pertaining to ACS, its affiliates and
clients, including business plans (both current and under development), data,
trade secrets, financial information, costs, revenues, profits, methodologies,
information concerning clients and potential clients, compilations, systems,
technologies, computer programs, and all other information which ACS and its
clients treat as confidential.  All Confidential Information obtained by Kozel
in the course of providing the Services shall be deemed confidential and
proprietary.  Kozel covenants and agrees that, during the Term and at all times
thereafter, Kozel will not, except as may be required by applicable law,
regulation, legal process, or the request of any regulatory or self-regulatory
authority, (i) for any reason use for Kozel’s own benefit or the benefit of any
person or entity with which Kozel may be associated, or disclose any
Confidential Information to any person or entity, for any reason or purpose,
without the prior written consent of ACS; or (ii) remove or cause to be removed
from ACS’ office any Confidential Information or material relating thereto for
purposes other than those for use in connection with Kozel’s Services.  Upon the
expiration of the Term (including any renewal thereof), Kozel agrees to return
to ACS all tangible embodiments of all Confidential Information in Kozel’s
possession or control, nor will Kozel retain any copy or records of such
Confidential Information, in hard copy or electronic form.




7. Miscellaneous.




A.

This Agreement shall in all respects be governed by, and construed and enforced
in accordance with the laws of the State of Colorado, without giving effect to
its conflicts of laws provisions.




B.

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their permitted successors and assigns. This Agreement may
not be assigned by Kozel without the prior written consent of ACS.




C.

The terms of this Agreement cannot be modified, altered or changed, except in a
writing signed by both parties.




D.

This Agreement supersedes all prior negotiations, agreements and understandings
between ACS and Kozel with respect to the subject matter of this Agreement and
constitutes the entire agreement between the parties hereto with respect to Mr.
Kozel’s engagement.




2




--------------------------------------------------------------------------------




E.

Any notice, request or instruction to be given under this Agreement by one party
to the other party shall be in writing and delivered personally, with receipt
thereof acknowledged, or sent by registered or certified mail, postage prepaid,
to the following addresses, as applicable:




If to ACS:

 

Advance Cannabis Solutions, Inc.
4445 Northpark Drive, Suite 102
Colorado Springs, CO 80907
Attn: Robert L. Frichtel, President and CEO

 

 

 

If to Kozel:

 

Brian J. Kozel, CPA
124 Antler Way

Evergreen CO 80439







IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.




 

 

Advanced Cannabis Solutions, Inc

 

 

 

Dated: October 27, 2014

 

By:

/s/ Robert L. Frichtel

 

 

 

Robert L. Frichtel, President and

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

Dated: October 27, 2014

 

By:

/s/ Brian Kozel

 

 

 

Brian Kozel, CPA



















3



